Appellant has filed a lengthy motion for a new trial, and an able brief, this case having been affirmed at a former day of this term.
Complaint is made that "assignments of error, and propositions thereunder," contained in appellant's brief were not considered by the court. In the brief appellant admits no "assignments of error were filed in the lower court," and on appeal we consider only such matters as were presented in bills of exception and motion for a new trial presented to the trial court. In Harvey v. State, 57 Tex.Crim. Rep., it is held: "We find an assignment of error, but an assignment of error has no place in this court. All errors in the charge must be reserved in motion for new trial. The assignment of errors is not filed in the lower court. In the absence of a motion for a new trial there is nothing to review." Again in Flournoy v. State, 57 Tex.Crim. Rep., it is held: "There is some criticisms of the charge in the brief which are not mentioned in the motion for a new trial. As these matters are presented they can not be considered." And in Veas v. State, 55 Tex.Crim. Rep., this court says: "Various errors are suggested in appellant's brief in addition to the above grounds set up in the motion for a new trial why this case should be reversed, but under article 723 of the Code of Criminal Procedure, the present court has held that same will not be reviewed where there is no complaint in the motion for new trial." For a number of years it has been the rule of decision that this court will not consider "assignments of error." On appeal everything raised by bill of exceptions or in the motion for a new trial is given due consideration, but to these alone we look.
In the original opinion in this case we reviewed every bill of exceptions reserved, and all the grounds stated in the motion for a new trial, and we have simply written this to reiterate what the court has said in its former opinions. One appealing his case must present to the trial court in his motion for a new trial all matters upon which he seeks a new trial. Matters complained of for the first time in this court will not be considered. The motion for rehearing is overruled.
Overruled.